*73The opinion of the Court was delivered by
Rogers, J.
The judgment is affirmed, for the reasons given by Judge Woodward. Throughout the whole cause Wurtz is treated as the servant of Shaw, and of course Shaw is answerable for any damages caused by his negligence. The raft was constructed by Shaw in the usual mode for market, and committed to the custody of Wurtz, but on what terms he took charge of it does not appear. Wurtz, it seems, employed the hands, but who paid them wre are not informed. The case is governed by the principles applicable to the law of master and servant, and it follows that the suit is well brought, as in nothing does it differ from the case of a stage-driver, a captain or pilot of a ship, for whose negligence the owners are unquestionably liable. We think the court right in leaving it to the jury to decide whether there was negligence in the person who had charge of plaintiff’s raft, leaving it after tying up, without any one on board. It depends so much on the usage of the river, which the jury is most competent to decide, that we cannot say that in this there was error.
The first and fourth errors were properly abandoned in the argument.
Judgment affirmed.